Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Nassau County Department of Public Works, dated November 16, 1984, which, after a hearing, *435found the petitioner guilty of misconduct pursuant to Civil Service Law § 75 (1) and imposed a penalty of 75 days’ suspension from work without pay.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The Hearing Court Officer’s determination that the petitioner put a fellow employee in fear of bodily harm and carried out a violent attack upon him is supported by substantial evidence. Furthermore, under the totality of the circumstances, the penalty imposed was not shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Mollen, P. J., Lazer, Mangano and Lawrence, JJ., concur.